Justice RICE delivered
the Opinion of the Court.
T1 In this original C.A.R. 21 proceeding we review the trial court's grant of summary judgment after it found that 71 days was not a reasonable time for purposes of "relating back" an amended complaint pursuant to *114Dillingham v. Greeley Publishing Company, 701 P.2d 27, 31 (Colo.1985), and C.R.C.P. 15(c). In fact, under Dillingham the proper measure for relation back under CRCP. 15(c) is the time between the filing date of the original complaint and the date when the party related back receives notice. We now hold that-consistent with this Court's decision in Dillingham-116 days after the filing of the original complaint is a reasonable amount of time for notice. Accordingly, we vacate the trial court's order granting the motion, make the rule absolute, and direct the trial court to conduct further proceedings consistent with this opinion.
I. Facts and Proceedings Below
T2 On July 25, 2007, Reyes Garcia, the husband of Plaintiff Lorena Garcia ("Garcia"), suffered burns in a natural gas well fire. Mr. Garcia died from his burns on September 10, 2007. On July 24, 2009, Garcia filed suit for the alleged wrongful death of her husband. In her complaint, Garcia named Noble Energy, Inc. ("Noble"), the owner of the well site, and Noble employee Bill Smith, as defendants.
13 Noble answered Garcia's complaint by denying any employment or ageney relationship with Smith. On November 17, 2009, 116 days after Garcia filed its complaint against Noble, Noble sent a tender letter to Schneider Energy Services, Inc. ("Schneider Energy") seeking indemnification for Gar-cla's lawsuit under a Master Service Contract between Noble and Schneider Energy.
T4 On January 20, 2010, Noble wrote a letter to Garcia disclosing the Master Service Contract between it and Schneider Energy and confirming that Smith was an independent contractor for Schneider Energy. Thereafter, Garcia stipulated to the dismissal of Noble with prejudice. On July 28, 2010, Garcia filed a motion to amend her complaint to add Schneider Energy as a defendant. The trial court accepted the amended complaint on August 18, 2010, and Schneider Energy was served on or about October 19, 2010.
"[ 5 Schneider Energy then moved for summary judgment on the grounds that Garcia failed to serve Schneider Energy or name it as a defendant within the wrongful death statute's two-year limitations period. § 13-80-102(1)(d), C.R.S. (2012) (two-year statute of limitations period for wrongful death actions); § 13-80-108(2), C.R.S. (2012) (accrual date for wrongful death actions). Garcia opposed summary judgment. Citing C.R.C.P. 15(c), she claimed that the amended complaint naming Schneider Energy was timely because it related back to the date of her original, timely complaint.
T6 The trial court granted Schneider Energy's motion finding that Garcia had failed to establish the requirements for relation back under C.R.C.P. 15(c). The trial court reasoned that the "earliest knowledge Schneider had {[was 71 days] after the running of the statute of limitations." - In light of this Court's decision in Dillingham, TOL P.2d at 31, the trial court concluded that 71 days after the running of the statute of limitations-in contrast to the single day in Dilling-ham-was beyond the reasonable time allowed for notice. Garcia now petitions this Court under C.A.R. 21 for review of the trial court's order granting summary judgment to Schneider Energy. We hold that in this case, Schneider Energy's notice 116 days after Garcia filed the original complaint is reasonable such that it is within the period provided by law for commencing an action under C.R.C.P. 15(c).
IL - Standard of Review
17 We review de novo the trial court's interpretation of a rule of civil procedure. City & Cnty. of Broomfield v. Farmers Reservoir & Irrigation Co., 239 P.3d 1270, 1275 (Colo.2010). Rules of procedure are interpreted according to their "commonly understood and accepted meaning." Leaffer v. Zarlengo, 44 P.3d 1072, 1078 (Colo.2002) (quoting Farmers Ins. Exch. v. Bill Boom Inc., 961 P.2d 465, 469 (Colo.1998)). This Court relies on various interpretational aids, including the federal rules and federal precedent interpreting federal rules, in interpreting the Colorado Rules of Civil Procedure. See Garrigan v. Bowen, 243 P.3d 231, 235 (Colo.2010) (determining the seope of a Colorado discovery rule by, in part, reviewing federal case law and the federal rules).
*115IIL - Analysis
A. CRCP. 15(0)
[ 8 In Colorado, an amendment to a pleading changing the party against whom a claim is asserted relates back to the date of the original pleading if the claim arises "out of the conduct, transaction, or occurrence set forth" in the pleading, and if:
within the period provided by law for commencing the action against him, the party to be brought in by amendment: (1) Has received such notice of the institution of the action that he will not be prejudiced in maintaining his defense on the merits, and (2) knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against him.
C.R.C.P. 15(c) (emphasis added). The trial court in this case did not analyze requirements (1) or (2) for relation back because it determined that the earliest time that Schneider Energy could have received the requisite notice, 71 days after the two-year limitations period expired, was not within the period provided by law for commencing the action.
T9 We have determined that "the period provided by law for commencing the action" includes notice within a reasonable time as measured by the time allowed for service of process in Colorado. Dillingham, 701 P.2d at 32. Accordingly, we must determine what constitutes a reasonable time for notice. To do this, we first consider our Dillingham precedent and then analyze the timing of the notice in this case.
B. Dillingham v. Greeley Publishing Company
110 Our review of Dillingham-in-cluding consideration of the federal precedent underlying the Dillingham decision and the rules for service of process in this state-indicate that 116 days is a reasonable time for notice. While this Court is not bound to interpret our rules of civil procedure the same way the United States Supreme Court has interpreted its rules, we do look to the federal rules and federal decisions interpreting those rules for guidance. Seq, eg., Gar-rigan, 248 P.3d at 285 ("Because the Colorado Rules of Civil Procedure are patterned on the federal rules, we may also look to the federal rules and decisions for guidance.").
111 In Dillingham, we addressed whether, under C.R.C.P. 15(c), an amended complaint related back to a timely filed and served complaint where the entity sought to be made a party to the lawsuit became aware of the existence of the lawsuit four days after the original filing and one day after the limitations period expired. 701 P.2d at 28, 81. Our decision turned on the meaning of the phrase "within the period provided by law for commencing the action against him"; specifically, whether the "period provided by law" referred solely to the statute of limitations or, instead, allowed for notice within the time under applicable Colorado law for service of process. Id. at 31-82. We reviewed conflicting federal precedent and settled on the See-ond Circuit's interpretation of F.R.C.P. 15(c). Id.; see Ingram v. Kumar, 585 F.2d 566, 571 (2d Cir.1978) (addressing the then-existing ambiguity in the federal rules regarding the meaning of "within the period provided by law"). Adopting Ingram's reasoning, this Court held that "within the period provided by law for commencing the action against him," should be interpreted to include time beyond the statute of limitations because, in Colorado, "service of process can be effected after the statute of limitations has run." Dillingham, 701 P.2d at 31 (quoting Ingram, 585 F.2d at 571).
112 Despite the Dillingham Court's discussion of the statute of limitations, and contrary to the trial court's reasoning in this case, the Dillingham decision did not turn on the time between the running of the statute of limitations and the defendant's receipt of notice. See id. at 31. Instead, the important criterion in Dillingham was that the defendant received notice four days after the filing of the original complaint. Id. That notice occurred one day after the statute of limitations ran was immaterial because the filing of the original complaint tolls the statute of limitations. Id. at 82 (citing Mascitelli v. Giuliano & Sons Coal Co., 157 Colo. 240, 242, 402 P.2d 192, 193 (1965)). Consistent with our decision in Dillingham, then, the *116appropriate inquiry is whether the time between the filing date of the original complaint and the date when a defendant receives notice is reasonable. Id. at 30 ("the period provided by law for commencing the action 'does not require that the substituted party receive notice within the statute of limitations, but allows for relation back where the original complaint was timely filed and the substituted party receives notice within the time allowed for service of process' ").
113 After our decision in Dillingham, F.R.C.P. 15(c) was amended to resolve the ambiguity surrounding the relation back time period in the federal rule As amended, FRCP. 15(0)(1)(C) now provides that the party to be named must have had the requisite notice "within the period provided by Rule 4(m) for serving the summons and complaint." Now, under the Federal Rules of Civil Procedure, parties seeking to relate back an amended complaint must prove the new defendant received notice 120 days from the original filing. FRCP. 15(e)(1)(C) FRCP. 4(m); Krupski v. Costa Crociere S.p.A., - U.S, --, 130 S.Ct. 2485, 2497 a. 5, 177 L.Ed.2d 48 (2010) (noting that F.R.C.P. 15(c)(1)(C)@) "simply requires that the prospective defendant has received sufficient 'notice of the action' within the Rule 4(m) period that he will not be prejudiced in defending the case on the merits").
T 14 Unlike F.R.C.P. 15(c), Colorado's Rule 15(c) has not been amended to contain the same language;1 nonetheless, our reasoning in Dillingham is consistent with the rationale behind the current F.R.GC.P. 15(c). That is, both the amended federal rule and Dilling-ham stem from the modern liberal pleading standard, which seeks to resolve disputes on the merits. See, eg., Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514, 122 S.Ct. 992, 152 LEd.2d 1 (2002) ("The liberal notice pleading of Rule 8(a) is the starting point of a simplified pleading system, which was adopted to focus litigation on the merits of a claim."); LaFond v. Basham, 683 P.2d 367, 369 (Colo.App.1984) ("A pleading in Colorado need only serve notice of the claim asserted, . since the substance of the claim rather than the appellation applied to the pleading by the litigant controls." (citations omitted)). Moreover, like Dillingham, the amended federal rule prevents the nonsensical situation whereby a misnamed party is entitled to dismissal earlier than a properly named party because notice is effective after the running of the statute of limitations only for the former. Dillingham, 701 P.2d at 32 ('There is no reason why a misnamed defendant is entitled to earlier notice than he would have received had the complaint named him correctly." (citation omitted)); accord Warren v. Dep't of Army, 867 F.2d 1156, 1161-62 (8th Cir.1989) (prior to the federal rule change, but reaching the same result as the amended rule by equitably tolling the applicable statute of limitations). We now analyze whether notice 116 days after the filing of the original complaint was reasonable.
C. Notice
115 As mentioned above, the Dill-ingham decision looked to Colorado's rules for service of process to determine that the time between the original filing date and the notice date was reasonable. 701 P.2d at 32 ("notice 'within the period provided by law for commencing the action' specified in C.R.C.P. 15(c) includes the reasonable time allowed for service of process"). Therefore, we now consider this Court's precedent articulating the correct amount of time for service of process to determine whether notice 116 days after filing the original complaint is reasonable. Unlike the federal rules, which require that a summons must be served upon a defendant within 120 days after the filing of the complaint, see F.R.C.P. 4(m), Colorado law allows an action to remain pending indefinitely on the filing of the complaint alone. Fletcher v. Dist. Court, 137 Colo. 143, 146, 322 P.2d 96, 97 (1958); Kingsley v. Clark, 57 Colo. 352, 355, 141 P. 464, 466 (1914). Nonetheless, service of process after filing the complaint must be had within a reasonable time, and if a delay is not reasonable, the trial court has discretion to dismiss the ac*117tion for failure to prosecute. See Nelson v. Blacker, 701 P.2d 135, 137 (Colo.App.1985). A trial court must consider various factors in determining whether a delay in notice is unreasonable. See Lake Meredith Reservoir Co. v. Amity Mut. Irrigation Co., 698 P.2d 1340, 1345 (Colo.1985) (trial court did not abuse its discretion when it dismissed a case after a 87 year delay). These factors include: the length of delay, the reasons for the delay, the prejudice that will result to the defendant by allowing the matter to continue, and the nature and extent of the plaintiffs efforts in avoiding or rectifying the delay. Id.
16 Applying these factors and considering the federal approach discussed above, we conclude that the 116 day gap between the original filing and notice here is reasonable as it likely falls within the appropriate time for service of process.2 A delay in notice of 116 days is a relatively short period of time. It is within the 120 days permitted for service of process under the similar federal rule. Moreover, Schneider Energy has suffered little or no prejudice on account of the 116 day delay because it received substantially the same notice it would have received if it had been correctly named in the original complaint. In fact, codefendant Smith, who was correctly named in the original complaint, received notice of the action through service of process more than 90 days after the limitations period expired. Further, Noble, not Schneider Energy, owned the well site where Mr. Garcia suffered his fatal injuries; as a result, Garcia was not in a position to discover the employment relationship between Smith and Schneider Energy until after she filed the complaint against Noble. In short, the record does not suggest that Gar-cla was dilatory in prosecuting the case, and Schneider Energy is not prejudiced by the delay.
1 17 Under these circumstances, Schneider Energy's receipt of notice within 116 days of the original filing date is within the reasonable time for relation back under C.R.C.P. 15(c).
IV. Conclusion
€18 Because we conclude that 116 days after the filing of the original complaint is a reasonable time for notice, we make this rule absolute and direct the trial court to conduct a full analysis of the remaining considerations for relation back under C.R.C.P. 15(c). Upon remand, the trial court shall determine when the requisite notice was received in accordance with C.R.C.P. 15(c). If it determines that notice occurred later than 116 days, the trial court shall conduct an analysis of the Lake Meredith Reservoir Company factors.
Justice MARQUEZ dissents.

. The Supreme Court Civil Rules Committee is charged with proposing amendments to the Rules of Civil Procedure to the Colorado Supreme Court when it believes it to be necessary and appropriate.


. The trial court did not decide that Schneider Energy actually received notice 116 days after the original filing. Rather, the trial court determined that the earliest Garcia asserted that Schneider Energy had received notice was 71 days after the limitations period ended-which is 116 days after the original filing-and it determined that this length of time was not within the reasonable time for notice.